   8:20-cv-04515-SAL-JDA            Date Filed 02/26/21       Entry Number 19        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Shanon M. McAlister,                  )                C/A No. 8:20-cv-04515-SAL
                                      )
                           Plaintiff, )
                                      )
v.                                    )                OPINION & ORDER
                                      )
Commissioner of Social Security       )
Administration,                       )
                                      )
                           Defendant. )
___________________________________ )

   This matter is before the Court for review of the January 27, 2021 Report and Recommendation

of United States Magistrate Judge Jacquelyn D. Austin (the “Report”), made in accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). In the Report, the Magistrate Judge

recommends that the court deny Plaintiff’s motion to proceed in forma pauperis and require

Plaintiff to pay the full filing fee of $402. [ECF No. 12.] Attached to the Report was a Notice of

Right to File Objections. Id. No party filed objections to the Report, and the time for response

has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

                                                  1
    8:20-cv-04515-SAL-JDA         Date Filed 02/26/21      Entry Number 19       Page 2 of 2




    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the Plaintiff’s motion to proceed in

forma pauperis, ECF No. 3, is DENIED. Plaintiff was required to pay the full filing fee by March

1, 2021.1 Plaintiff paid the required fee on February 25, 2021, and, as a result, the matter may

proceed.

    IT IS SO ORDERED.


                                                            /s/ Sherri A. Lydon
                                                            United States District Judge
February 26, 2021
Florence, South Carolina




1
 The court granted an extension of time to Plaintiff to pay the required filing fee by order dated
February 19, 2021. [ECF No. 15.]
                                                2
